Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 1 of 12 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                                     CASE NO.
 LAURA ELKIN,

        Plaintiff,
                                                     COMPLAINT AND TRIAL BY JURY
 v.                                                  DEMAND

 HUNTER WARFIELD, INC. AND
 CAMDEN ROYAL PALMS, LLC,

       Defendants.
 _____________________________________/

                                     NATURE OF ACTION

        1.        Plaintiff Laura Elkin (“Plaintiff”) brings this action against Defendants Hunter

 Warfield, Inc. (“Hunter”) and Camden Royal Palms, LLC (“Camden”) (collectively,

 “Defendants”) pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

 1692 et seq., and the Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat. §

 559.55 et seq.

                             JURISDICTION, STANDING, AND VENUE

        2.        This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331,

 and 28 U.S.C. § 1367.

        3.        Plaintiff has Article III standing to bring this action, because—at a minimum—

 it seeks to redress conduct by Defendant that caused Plaintiff to suffer intangible harms, which

 Congress has made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136

 S. Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well

 positioned to identify intangible harms that meet minimum Article III requirements,” and thus



                                                 1
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 2 of 12 PageID 2




 “may ‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries that were

 previously inadequate in law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992));

 Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill.

 July 11, 2016) (“Without the protections of the FDCPA, Congress determined, the ‘[e]xisting

 laws and procedures for redressing these injuries are inadequate to protect consumers.’”

 (quoting 15 U.S.C. § 1692(b)).

        4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the

 acts and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff

 reside in this district, and where Defendant transacts business in this district.

                   THE FAIR DEBT COLLECTION PRACTICES ACT

        5.      Congress enacted the FDCPA to “eliminate abusive debt collection practices,

 to ensure that debt collectors who abstain from such practices are not competitively

 disadvantaged, and to promote consistent state action to protect consumers.” Jerman v.

 Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. §

 1692(e)).

        6.      The FDCPA is a strict liability statute. LeBlanc v. Unifund CCR Partners, 601

 F.3d 1185, 1190 (11th Cir. 2010). “The FDCPA typically subjects debt collectors to liability

 even when violations are not knowing or intentional.” Owen v. I.C. Sys., Inc., 629 F.3d 1263,

 1270 (11th Cir. 2011).

        7.      “A single violation of the Act is sufficient to subject a debt collector to liability

 under the Act.” Lewis v. Marinosci Law Grp., P.C., No. 13-61676-CIV, 2013 WL 5789183,

 at *2 (S.D. Fla. Oct. 29, 2013).




                                                  2
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 3 of 12 PageID 3




        8.      The Eleventh Circuit applies the “least sophisticated consumer” standard to

 determine whether a debt collector’s communication violates the FDCPA. Jeter v. Credit

 Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985). This objective standard does not consider

 “whether the particular plaintiff-consumer was deceived or misled; instead, the question is

 ‘whether the ‘least sophisticated consumer’ would have been deceived’ by the debt collector's

 conduct.” Crawford v. LVNV Funding, LLC, 758 F.3d 1254, 1258 (11th Cir. 2014) (quoting

 Jeter, 760 F.2d at 1177 n. 11).

        9.      This objective standard does not consider “whether the particular plaintiff-

 consumer was deceived or misled; instead, the question is ‘whether the ‘least sophisticated

 consumer’ would have been deceived’ by the debt collector’s conduct.” Crawford v. LVNV

 Funding, LLC, 758 F.3d 1254, 1258 (11th Cir. 2014) (quoting Jeter, 760 F.2d at 1177 n.11)).

              THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

        10.     Similarly, the FCCPA, Florida’s consumer protection statute, was enacted as a

 means of regulating the activities of consumer collection agencies within the state. LeBlanc v.

 Unifund CCR Partners, 601 F.3d 1185, 1190 (11th Cir. 2010).

        11.     “The Consumer Collection Practices Act is a laudable legislative attempt to

 curb what the Legislature evidently found to be a series of abuses in the area of debtor-creditor

 relations.” Laughlin v. Household Bank, Ltd., 969 So. 2d 509, 512 (Fla. 1st Dist. App. 2007)

 (quoting Harris v. Beneficial Fin. Co. of Jacksonville, 338 So. 2d 196, 200-01 (Fla. 1976)).

        12.     “The FCCPA is to be construed in a manner that is protective of the

 consumer.” Id. With this in mind, the FCCPA is meant to be read, “in addition to the

 requirements and regulations of the federal act [the FDCPA]. In the event of any inconsistency




                                                3
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 4 of 12 PageID 4




 between any provision of this part and any provision of the federal act, the provision which is

 more protective of the consumer or debtor shall prevail.” Fla. Stat. § 559.552.

        13.     The FCCPA provides that “[i]n collecting consumer debts, no person shall . . .

 Willfully communicate with the debtor or any member of her or his family with such frequency

 as can reasonably be expected to harass the debtor or her or his family, or willfully engage in

 other conduct which can reasonably be expected to abuse or harass the debtor or any member

 of her or his family.” Fla. Stat. § 559.72(7).

        14.     “Whether communication was frequent enough to constitute harassment is

 generally a jury question. Proof of frequent calls, continuing after the plaintiff told the

 defendant to stop calling, is sufficient to demonstrate a triable issue of fact.” Smith v. MarkOne

 Fin., LLC, No. 3:13-cv-933-J-32MCR, 2015 WL 419005, at *6 (M.D. Fla. Feb. 2, 2015) (citing

 Story v. J. M. Fields, Inc., 343 So. 2d 675, 677 (Fla. Dist. Ct. App. 1977)) (internal citation

 omitted).

        15.     The FCCPA provides that “[i]n collecting consumer debts, no person shall . . .

 Claim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the

 right does not exist.” Fla. Stat. § 559.72(9).

        16.     “To establish a violation under the Florida Consumer Collections Practices

 Act, Florida Statute Section 559.72(9), it must be shown that a legal right that did not exist was

 asserted and that the person had actual knowledge that the right did not exist.” Pollock v. Bay

 Area Credit Serv., LLC, 08-61101-CIV, 2009 WL 2475167, at *9 (S.D. Fla. Aug. 13, 2009).




                                                  4
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 5 of 12 PageID 5




        17.     In addition to actual and statutory damages, the FCCPA also provides for

 punitive damages. “It clearly appears to have been the intent of the Legislature to provide a

 remedy for a class of injury where damages are difficult to prove and at the same time provide

 a penalty to dissuade parties . . . from engaging in collection practices which may have been

 heretofore tolerated industry wide.” Laughlin, 969 So. 2d at 513 (quoting Harris, 338 So. 2d

 at 200).

                                           PARTIES

        18.     Plaintiff is a natural person who at all relevant times resided in the State of

 Florida, County of Polk, and City of Lakeland.

        19.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and Fla. Stat. §

 559.55(8).

        20.     Hunter is an entity who at all relevant times was engaged, by use of the mails

 and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

 U.S.C. § 1692a(5) and Fla. Stat. § 559.55(6).

        21.     Hunter is a “debt collector” as defined by 15 U.S.C. § 1692a(6) and Fla. Stat. §

 559.55(7).

        22.     Camden is an entity who at all relevant times was engaged, by use of the mails

 and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by

 Fla. Stat. § 559.55(6).

        23.     Each of Hunter’s actions herein were taken on behalf of itself and Camden.




                                                 5
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 6 of 12 PageID 6




                                 FACTUAL ALLEGATIONS

        24.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed

 or due a creditor other than Hunter.

        25.     Plaintiff’s alleged obligation arises from a transaction in which the money,

 property, insurance, or services that are the subject of the transaction were incurred primarily

 for personal, family, or household purposes—namely, a residential apartment lease (the

 “Debt”).

        26.     Hunter uses instrumentalities of interstate commerce or the mails in a business

 the principal purpose of which is the collection of any debts.

        27.     Hunter regularly collects or attempts to collect, directly or indirectly, debts

 owed or due, or asserted to be owed or due, another.

        28.     In connection with the collection of the Debt, Hunter, itself and on behalf of

 Camden, sent Plaintiff written correspondence dated May 9, 2017.

        29.     The May 9, 2017 letter sought payment of the Debt for an apartment allegedly

 leased with Camden.

        30.     The resident information form related to the Debt stated that Plaintiff worked

 for Insurance Agency Plus as an insurance adjuster.

        31.     Plaintiff has never worked for Insurance Agency Plus.

        32.     At the time the apartment was fraudulently leased, Plaintiff worked for Family

 Dentistry of Lakeland, PA.

        33.     In fact, Plaintiff has worked for Family Dentistry of Lakeland, PA for

 approximately twelve years.




                                                6
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 7 of 12 PageID 7




          34.   At the time the apartment was fraudulently leased, Plaintiff resided in a house

 she had recently purchased in July 2016.

          35.   Shortly after receiving Hunter’s May 9, 2017 communication, Plaintiff notified

 Defendants that the Debt was a result of fraud and that she did not lease the apartment with

 Camden.

          36.   Hunter, itself and on behalf of Camden, sent Plaintiff written correspondence

 dated May 17, 2017 acknowledging Plaintiff’s claim of fraud and requesting additional

 information to begin an investigation.

          37.   On May 18, 2017, upon learning that Plaintiff’s identity had been used to

 fraudulently lease an apartment, Plaintiff filed a report with the Lakeland Police Department.

          38.   Subsequently, Hunter, itself and on behalf of Camden, sent Plaintiff two letters

 dated August 31, 2018.

          39.   A true and correct copy of the August 31, 2018 verification letter, excluding

 enclosures, is attached as Exhibit A.

          40.   A true and correct copy of the August 31, 2018 fraud investigation letter is

 attached as Exhibit B.

          41.   The August 31, 2018 verification letter contains purported “verification of

 debt.”

          42.   The August 31, 2018 letter again demands payment of the Debt from Plaintiff

 despite Defendants’ knowledge that Plaintiff does not owe the Debt.




                                               7
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 8 of 12 PageID 8




        43.     August 31, 2018 fraud investigation letter asserts that Hunter completed a fraud

 investigation and denied Plaintiff’s claim of fraud “due to a lack of sufficient evidence to

 support it.”

        44.     As a result of Defendants’ continued assertions that Plaintiff owes the Debt,

 Plaintiff has suffered stress, anxiety, humiliation, and embarrassment.

                                     COUNT I
                          VIOLATION OF 15 U.S.C. § 1692e(2)(A)

        45.     Plaintiff repeats and re-alleges each factual allegation above.

        46.     The FDCPA creates a broad, flexible prohibition against the use of misleading,

 deceptive, or false representations in the collection of debts. See 15 U.S.C. § 1692e. See

 Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir. 2002) (citing

 legislative history reference to the FDCPA’s general prohibitions which “will enable the

 courts, where appropriate, to proscribe other improper conduct which is not specifically

 addressed”).

        47.     Included as an example of conduct that violates section 1692e is the false

 representation of the character, amount, or legal status of a debt. 15 U.S.C. § 1692e(2)(A).

        48.     Thus, the plain-language of the FDCPA makes it clear that under the strict

 liability framework, any false representation as to the amount of the debt is sufficient to show

 a violation of the FDCPA. See Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir. 2004) (“§

 1692e(2)(A) creates a strict-liability rule. Debt collectors may not make false claims, period.”);




                                                 8
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 9 of 12 PageID 9




 see also Turner v. J.V.D.B. & Associates, Inc., 330 F.3d 991, 995 (7th Cir. 2003) (“under §

 1692e ignorance is no excuse”).

        49.      Hunter violated 15 U.S.C. § 1692e(2)(A) by falsely representing the character,

 amount, or legal status of Plaintiff’s alleged debt..

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

              a) Adjudging that Hunter violated 15 U.S.C. § 1692e(2)(A);

              b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A),

                 in the amount of $1,000.00;

              c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

              d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                 pursuant to 15 U.S.C. § 1692k(a)(3);

              e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                 law; and

              f) Awarding such other and further relief as the Court may deem proper.

                                      COUNT II
                            VIOLATION OF 15 U.S.C. § 1692e(10)
                                       Hunter

        50.      Plaintiff repeats and re-alleges each factual allegation above.

        51.      Congress, recognizing that it would be impossible to foresee every type of

 deceptive collection misbehavior, expressly included in the FDCPA a catchall provision,

 prohibiting “[t]he use of any false representation or deceptive means to collect or attempt to

 collect any debt or to obtain information concerning a consumer.” 15 U.S.C. § 1692e(10).




                                                  9
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 10 of 12 PageID 10




          52.      The FDCPA is intended to be “comprehensive, in order to limit the

   opportunities for debt collectors to evade the under-lying legislative intention,” and therefore

   the same conduct may violate multiple sections of the Act. Clark v. Capital Credit &

   Collection Servs., Inc., 460 F.3d 1162, 1178 (9th Cir. 2006) (citing FTC Official Staff

   Commentary on FDCPA, 53 Fed. Reg. 50097, 50101).

          53.      The FTC has stated that: “It is a violation [of § 1692e(10)] to send any

   communication that conveys to the consumer a false sense of urgency.” Staff Commentary on

   the Fair Debt Collection Practices Act, 53 Fed. Reg. 50097-50110 (Dec. 13, 1988).

          54.      Hunter violated 15 U.S.C. § 1692e(10) by using false, deceptive, or misleading

   representations or means in connection with the collection of a debt.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Hunter violated 15 U.S.C. § 1692e(10);

                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A),

                   in the amount of $1,000.00;

                c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to 15 U.S.C. § 1692k(a)(3);

                e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                f) Awarding such other and further relief as the Court may deem proper.

                                         COUNT III
                              VIOLATION OF FLA. STAT. § 559.72(9)

          55.      Plaintiff repeats and re-alleges each and every factual allegation above.



                                                  10
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 11 of 12 PageID 11




          56.      Defendants violated Fla. Stat. § 559.72(9) by claiming, attempting, or

   threatening to enforce the Debt despite knowledge that the Debt is not legitimate, or asserting

   the existence of some other legal right despite knowledge that the right does not exist.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Defendants violated Fla. Stat. § 559.72(9);

                b) Awarding Plaintiff statutory damages, pursuant to Fla. Stat. § 559.77(2), in the

                   amount of $1,000.00 per Defendant;

                c) Awarding Plaintiff actual damages, pursuant to Fla. Stat. § 559.77(2);

                d) Awarding Plaintiff punitive damages, pursuant to Fla. Stat. § 559.77(2);

                e) Awarding Plaintiff such equitable relief as the Court deems necessary or proper,

                   including enjoining Defendant from further violations of the FCCPA, pursuant

                   to Fla. Stat. § 559.77(2);

                f) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to Fla. Stat. § 559.77(2);

                g) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                h) Awarding such other and further relief as the Court may deem just and proper.

                                          TRIAL BY JURY

          57.      Plaintiff is entitled to and hereby demands a trial by jury.




   Dated: May 9, 2019.
                                                  Respectfully submitted,




                                                   11
Case 8:19-cv-01124-JSM-AEP Document 1 Filed 05/09/19 Page 12 of 12 PageID 12




                                      /s/ Alex D. Weisberg
                                      Alex D. Weisberg
                                      FBN: 0566551
                                      Weisberg Consumer Law Group, PA
                                      Attorneys for Plaintiff
                                      5846 S. Flamingo Rd, Ste. 290
                                      Cooper City, FL 33330
                                      (954) 212-2184
                                      (866) 577-0963 fax
                                      aweisberg@afclaw.com

                                      Correspondence address:
                                      Thompson Consumer Law Group, PLLC
                                      5235 E. Southern Ave. D106-618
                                      Mesa, AZ 85206




                                      12
